DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  typographical error. In the claim …wherein the server us configured …., has been interpreted as --the server is configured--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joshua et al. (Pub # US 2014/0279707 A1) (Applicant Admitted Prior Art).
Consider claim 1, Joshua et al. clearly show and disclose a method, comprising: determining, by one or more sensors of a transport, that the transport is unsafe to operate [0003]; 
Consider claim 2, Joshua et al. clearly show and disclose the method, wherein transport functionality is limited based on one or more of a type and a level of unsafe operation [0079].
Consider claim 3, Joshua et al. clearly show and disclose the method, comprising: analyzing, by the server, the sensor data, wherein the analyzing comprises determining a type and a level of unsafe operation, wherein the transport operating parameters reflect the type and level of unsafe operation [0056].
Consider claim 4, Joshua et al. clearly show and disclose the method, wherein the transport operating parameters reflect a difference between a normal transport functionality and an unsafe transport functionality [0079].
Consider claim 5, Joshua et al. clearly show and disclose the method, wherein the transport operating parameters comprises information on how to rectify the unsafe operation [0056-0057].
Consider claim 6, Joshua et al. clearly show and disclose the method, wherein the unsafe operation is due to one or more of an issue with the transport, erratic driving associated with the transport, weather conditions, and road conditions [0059].
Consider claim 7, Joshua et al. clearly show and disclose the method, comprising: providing one or more of a displayed image and an audio notification of the transport operating parameters [0018 and 0061]. 

Consider claim 9, Joshua et al. clearly show and disclose the transport, wherein transport functionality is limited based on one or more of a type and a level of unsafe operation [0079].
Consider claim 10, Joshua et al. clearly show and disclose the transport, wherein the server is configured to: analyze the sensor data, wherein the server analyzes the sensor data comprises the server determines a type and a level of unsafe operation, wherein the transport operating parameters reflect the type and level of unsafe operation [0056].
Consider claim 11, Joshua et al. clearly show and disclose the transport, wherein the transport operating parameters reflect a difference between a normal transport functionality and an unsafe transport functionality [0079].
Consider claim 12, Joshua et al. clearly show and disclose the transport, wherein the transport operating parameters comprises information on how to rectify the unsafe operation [0056-0057].
Consider claim 13, Joshua et al. clearly show and disclose the transport, wherein the unsafe operation is due to one or more of an issue with the transport, erratic driving associated with the transport, weather conditions, and road conditions [0059].

Consider claim 15, Joshua et al. clearly show and disclose a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: determining, by one or more sensors of a transport, that the transport is unsafe to operate [0019]; providing, by the one or more sensors, sensor data related to the unsafe operation to a server [0052]; receiving, from the server, transport operating parameters, the transport operating parameters limiting transport functionality and being in proportion to the sensor data [0056]; and operating the transport within the transport operating parameters [0089].
Consider claim 16, Joshua et al. clearly show and disclose the non-transitory computer readable medium, wherein transport functionality is limited based on one or more of a type and a level of unsafe operation [0079].
Consider claim 17, Joshua et al. clearly show and disclose the non-transitory computer readable medium, wherein the instructions cause the processor to perform: analyzing, by the server, the sensor data, wherein the analyzing comprises determining a type and a level of unsafe operation, wherein the transport operating parameters reflect the type and level of unsafe operation [0056].
Consider claim 18, Joshua et al. clearly show and disclose the non-transitory computer readable medium, wherein the transport operating parameters one or more of reflect a difference between a normal transport functionality and an unsafe transport functionality and information on how to rectify the unsafe operation [0056-0057 and 0079].

Consider claim 20, Joshua et al. clearly show and disclose the non-transitory computer readable medium, wherein the instructions cause the processor to perform: providing one or more of a displayed image and an audio notification of the transport operating parameters [0018 and 0061].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JACK K WANG/Primary Examiner, Art Unit 2687